ON APPLICATION FOR REHEARING
REYNOLDS, J.
Plaintiff, appellee, makes an earnest application for rehearing herein and urges that his evidence taken in the case entitles him to a judgment.
We agree with plaintiff, appellee, that his evidence, undisputed, entitles him to a judgment, but defendant, appellant, sought to disprove plaintiff’s evidence and (not for the purpose of proving title but solely for the purpose of fixing the exact location of the. property suéd for) offered to introduce in evidence the deed to plaintiff in order that he might show that he had not been on any part of the property sued for and that he did not in any way trespass upon said property. His evidence was improperly excluded. Before he can be condemned he must have an opportunity to present his evidence and to have same considered insofar as it is legally evidence.
The application for rehearing is refused.